Citation Nr: 0105510	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Aunt



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to February 
1974.  The appellant is the veteran's custodian. 

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1998 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for 
schizophrenia.

The October 1998 decision was not the first time that a claim 
of service connection for schizophrenia had been considered.  
The RO, in June 1988, denied a claim of service connection 
for psychiatric disability and that decision became final.  
38 C.F.R. §§ 19.129, 19.192 (1987).  Thereafter, on 
subsequent occasions, the RO denied applications to reopen 
and/or claims of service connection for a schizophrenia, with 
the most recent unappealed denial being in December 1996.  
While the veteran attempted to appeal a number of these 
subsequent denials, they became final when the veteran, and 
later the appellant, failed to perfect appeals.  See 
38 C.F.R. §§ 20.302, 20.1103 (2000).

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


FINDING OF FACT

Certain new evidence received since the December 1996 denial 
bears directly and substantially upon the issue at hand and 
is so significant that it must be considered to decide fairly 
the merits of the veteran's claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for schizophrenia has been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the veteran has schizophrenia as 
a result of the veteran's experiences in military service.  
However, the Board notes that the current claim of service 
connection for schizophrenia is not the first such claim.  In 
June 1988, the RO denied a claim of service connection.  
Thereafter, on subsequent occasions, the RO denied 
applications and/or claims of service connection for a 
psychiatric disorder, including schizophrenia, with the most 
recent final denial in December 1996.

As a result of the previous denials, the appellant's current 
claim of service connection may now be considered only if new 
and material evidence has been submitted since the time of 
the last final decision.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§  3.156, 20.1103 (2000); Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans 
v. Brown, 9 Vet. App. 273 (1996).  For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the December 
1996 denial.  The evidence obtained in connection with the 
appellant's attempt to reopen the claim includes a medical 
record that, for the first time, shows that schizophrenia was 
diagnosed within one year of the veteran's separation from 
military service.  See 38 C.F.R. §§ 3.307, 3.309 (2000) 
(where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of qualifying 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service).  Specifically, Miller M. Ryan, 
M.D., in a January 1998 statement, reported that he had first 
treated the veteran for schizophrenia in April 1974--i.e., 
just two months after the veteran's separation from military 
service.  The Board consequently finds that the newly 
received medical evidence is new and material as defined by 
regulation.  38 C.F.R. § 3.156(a).  In other words, the newly 
received evidence bears directly and substantially upon the 
issue at hand, and is neither duplicative nor cumulative.  
The diagnosis of schizophrenia within one year of the 
veteran's separation from military service was not previously 
shown.  Consequently, this newly received evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  Id.  Accordingly, 
the Board concludes that the appellant has submitted new and 
material evidence to reopen the claim of service connection 
for schizophrenia.


ORDER

The claim of service connection for schizophrenia is 
reopened; to this extent, the appeal is granted.


REMAND

As stated above, the appellant has submitted new and material 
evidence to reopen the claim of service connection for 
schizophrenia.  However, given the state of the law and 
evidence as discussed below, the Board finds that the 
underlying claim of service connection must be remanded for 
further evidentiary development.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision at this time on the question of service 
connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, a remand is required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining an examination of the veteran.

As reported above, a psychosis will be presumed to have been 
incurred in service if it became manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.  However, while 
the current record shows that the veteran was diagnosed with 
schizophrenia within two months of his separation from 
military service, no opinion was provided as to the severity 
of his schizophrenia at that time--i.e., whether it was 
manifest by adverse symptomatology that would have warranted 
at least a ten percent rating under the applicable rating 
criteria.  See 38 C.F.R. § 4.132 (1974).

Moreover, it is interesting to note that, while the veteran 
claimed that he was hospitalized twice in 1974 at a state 
facility because of schizophrenia, the evidence in the 
existing record does not support this claim.  Specifically, 
available records from Central State Hospital in Petersburg, 
Virginia, show that his first hospitalization occurred in 
1975, not 1974.  Moreover, these records show that his 
initial hospitalization occurred in February 1975, that he 
was hospitalized on a voluntary basis, and that his diagnosis 
was drug addiction, not schizophrenia.  Subsequently, in 
October 1975, he was hospitalized on an involuntarily basis.  
The available records from this second period of 
hospitalization do not contain a diagnosis.

Accordingly, the Board finds that the duty to assist 
requires, among other things, that medical opinion evidence 
be obtained that takes into account the records of prior 
examinations and treatment in order to determine if, in fact, 
the veteran had schizophrenia within one year of his 
separation from military service (as opposed to a drug 
addiction) and, if he did, whether that schizophrenia was 
compensably disabling.  See 38 C.F.R. § 4.132 (1974).

On remand, the RO must also obtain and associate with the 
record all relevant treatment records on file with the 
physicians and hospitals identified by the veteran in the 
record and at his personal hearing.  Specifically, the RO 
must take all reasonable steps to obtain and associate with 
the claims file records on file with the Social Security 
Administration (SSA), as well as all court papers and 
psychiatric assessments related to a 1974 or 1975 psychiatric 
commitment, and any other treatment records held by Dr. Ryan.  
Moreover, while the record shows that the RO has already 
obtained and associated with the record treatment records 
from Central State Hospital in Petersburg, Virginia, the 
Salem VA medical center (VAMC), and the Richmond VAMC, as 
well as the veteran's service medical records, on remand, the 
RO should also obtain and associate with the record any 
additional records that may be available.

The appeal is REMANDED to the RO for the following actions:

1.  The appellant should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
relevant treatment records on file with 
the service department, the SSA, Dr. Ryan, 
Central State Hospital in Petersburg, 
Virginia, the Salem VAMC, and the Richmond 
VAMC.  In the event any attempts to secure 
information are unsuccessful, such efforts 
should be fully documented in the record, 
and the veteran should be notified in 
accordance with the Veterans Claims 
Assistance Act of 2000.

2.  As part of the development undertaken 
to comply with the new law, the RO should 
arrange to have the veteran examined by a 
psychiatrist to ascertain whether 
schizophrenia is attributable to military 
service or whether the veteran had 
schizophrenia to a compensable degree 
within one year of his separation from 
service.  The examiner should elicit from 
the veteran a detailed history of the 
onset and progression of relevant 
symptoms.  The examiner should provide an 
opinion as to whether the veteran 
currently suffers from schizophrenia.  
Next, the examiner should give opinions as 
to the medical probability that any 
schizophrenia is attributable to military 
service and as to whether the veteran had 
schizophrenia to a compensable degree 
within a year of his separation from 
military service.  If it is determined 
that there is no current disability, no 
relationship to military service, or no 
schizophrenia manifest to a compensable 
degree within one year of the veteran's 
separation from military service, the 
examiner should expressly say so and 
provide detailed reasons for such 
opinions.  All opinions provided must be 
reconciled with all other opinions of 
record.

3.  The RO should ensure that the 
examination report complies with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  If the benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued that 
addresses the RO's adjudicatory action 
and all the evidence of record received 
since issuance of the April 1999 
statement of the case, including the 
private treatment records filed with the 
Board in February 2001.  

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12  Vet. App. 369 (1999); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


